PER CURIAM:'
This is an appeal by the defendant-wife' in an action for divorce in the circuit court of Atchison County. The plaintiff-hus*853band was awarded the divorce on the grounds of general indignities. Custody of the minor child and child support were awarded to defendant. On appeal, she contends that the trial court erred in finding that plaintiff was an “innocent and injured party.”
The review of this case is governed by Rule 73.01, V.A.M.R. Due deference will be shown to the trial judge’s opportunity to observe the demeanor of witnesses, and his judgment will be reversed only if clearly erroneous. Souza v. Souza, 481 S.W.2d 635 (Mo.App.1972).
A reading of the record reveals strong conflict in the testimony of the contending parties both in regard to their acts and to exculpatory explanations for those acts. In such case the appellate court will defer to the trial court’s findings as the trial judge is best situated to determine the truth or falsity of the evidence presented. McCormack v. McCormack, 238 S.W.2d 858 (Mo.App.1951).
The record shows the trial court’s judgment was based on findings of fact which are not clearly erroneous. Further opinion in this case would have no precedential value. Rule 84.16(b) V.A.M.R.
Judgment is affirmed.